Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-11-00877-CR

                                     Antonio AVILES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR7244
                          Honorable Sid L. Harle, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the matter is REMANDED to the trial court for a new trial in accordance with
this court’s opinion.

       SIGNED August 6, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice